Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-8 and 11-20 are presented for examination. Applicant filed an amendment on 11/23/21 amending claims 1, 5 and 8. After careful consideration of Applicant’s remarks, the examiner has withdrawn double patenting rejections, the grounds of rejection of claims 1-7, 11-12, 14-15, 17-18 and 20 based on 35 U.S.C. 101, the grounds of rejection of claims 1-20 based on 35 U.S.C. 112(b), and the grounds of rejection of claims 1-9 and 11-20 based on 35 U.S.C. 103, however, new double patenting rejection necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims of the instant application
Claims of USPAT10653204
1. A method comprising: 
collecting three-dimensional data of at least one foot of a group of patients and placing an obtained scan in a collection of scans representing a sample patient population; 
separating the collection of scans into groupings based on each patient's preferred shoe size; 

modeling an insole based on the at least one representative measurement and determining a footbed dimension from an anthropometric dimension and a differential coefficient for at least one shoe size;
adjusting the insole based on a footwear last bottom perimeter;
converting last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinates to the modeled insole; and 
manufacturing the insole.


choosing a sample patient population;
positioning each patient's foot in a subtalar neutral position;

separating the collection of scans into groupings based on each patient's preferred shoe size;
aligning the scans within each grouping by using correspondence point pairs;
obtaining contour data from the scans;
applying at least one filter to the scans;
averaging the scans;
obtaining seven representative measurements for each grouping, the seven representative measurements including forefoot width, rearfoot width, arch height, arch length, heel-to-head of first metatarsal phalangeal joint, heel-to-head of fifth metatarsal phalangeal joint, and foot length;
modeling an insole based on the seven representative measurements;

converting last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinated to the modeled insole.
5. A method comprising: 
collecting three-dimensional data of at least one foot of a group of patients and placing an obtained in a collection of scans representing a sample patient population; 
separating the collection of scans into groupings based on each patient's preferred shoe size; 
obtaining at least one representative measurement for each grouping; 
modeling an insole based on the at least one representative measurement; 
using a nonparametric multiplicative regression to estimate the at least one representative measurement;
adjusting the insole based on a footwear last bottom perimeter;
converting last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinates to the modeled insole; and 
manufacturing the insole.

8. A method of manufacturing a foot insert comprising:
choosing a sample patient population;
positioning each patient's foot in a subtalar neutral position;
collecting three-dimensional data of at least one foot of each patient in a scan, and placing the scan in a collection of scans representing the sample patient population;
separating the collection of scans into groupings based on each patient's preferred shoe size;
aligning the scans within each grouping by using correspondence point pairs;

applying at least one filter to the scans;
averaging the scans;
obtaining seven representative measurements for each grouping, the seven representative measurements including forefoot width, rearfoot width, arch height, arch length, heel-to-head of first metatarsal phalangeal joint, heel-to-head of fifth metatarsal phalangeal joint, and foot length;
modeling an insole based on the seven representative measurements;
adjusting the insole based on acquired data from footwear including adjusting the insole based on a footwear last bottom perimeter; and
converting last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinated to the modeled insole.
8. A method comprising: 
collecting three-dimensional data of at least one foot of a group of patients and placing an obtained in a collection of 
separating the collection of scans into groupings based on each patient's preferred shoe size; 
obtaining at least one representative measurement for each grouping; 
modeling an insole shape based on the at least one representative measurement; 
adjusting the insole shape based on acquired data from footwear including adjusting the insole based on a footwear last bottom perimeter;
converting last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinates to the modeled insole; and 
manufacturing the insole.



positioning each patient's foot in a subtalar neutral position;
collecting three-dimensional data of at least one foot of each patient in a scan, and placing the scan in a collection of scans representing the sample patient population;
separating the collection of scans into groupings based on each patient's preferred shoe size;
aligning the scans within each grouping by using correspondence point pairs;
obtaining contour data from the scans;
applying at least one filter to the scans;
averaging the scans;
obtaining seven representative measurements for each grouping, the seven representative measurements including forefoot width, rearfoot width, arch height, arch length, heel-to-head of first metatarsal phalangeal joint, heel-to-
modeling an insole based on the seven representative measurements;
adjusting the insole based on acquired data from footwear including adjusting the insole based on a footwear last bottom perimeter; and
converting last bottom data to vector and scalar coordinates and comparing the vector and scalar coordinated to the modeled insole.

2. The method of claim 1, further comprising the step of creating a multivariate linear regression model.
3. The method of claim 2, further comprising the step of training the model based on at least 500 samples of the data.
3. The method of claim 2, further comprising the step of training the model based on at least 500 samples of the data.
4. The method of claim 3, further comprising the step of testing the accuracy of the model.
4. The method of claim 3, further comprising the step of testing the accuracy of the model.

6. The method of claim 5, wherein estimating at least one of the seven representative measurement includes estimating at least one of the forefoot width, the rearfoot width, the arch height, the arch length, the heel-to-head of first metatarsal phalangeal joint, and the heel-to-head of fifth metatarsal phalangeal joint.
7. The method of claim 6, wherein estimating at least one of the seven representative measurement includes estimating each of the forefoot width, the rearfoot width, the arch height, the arch length, the heel-to-head of first metatarsal phalangeal joint, and the heel-to-head of fifth metatarsal phalangeal joint.
7. The method of claim 6, wherein estimating at least one of the seven representative measurement includes estimating each of the forefoot width, the rearfoot width, the arch height, the arch length, the heel-to-head of first metatarsal phalangeal joint, and the heel-to-head of fifth metatarsal phalangeal joint.

 
Claims 1-4, 6-8, 11, 13-14, 16-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 2-4 and 6-7 of USPAT10653204 in view of Baek et al. (translation of KR 101223238, hereinafter “Baek”). Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and the claims of the USPAT10653204 
Claims 5, 12, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of USPAT10653204 in view of Baek, further in view of Lappas et al. (US20180093418, hereinafter “Lappas”). Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and the claims of the USPAT10653204 are almost the same in scope. The difference in the independent claims 5, 12, 15 and 18 of instant application and the independent claim 8 of USPAT10653204 is that claims 5, 12, 15 and 18 of the instant application does not recite “choosing a sample patient population; positioning each patient's foot in a subtalar neutral position, aligning the scans within each grouping by using correspondence point pairs; obtaining contour data from the scans; applying at least one filter to the scans; averaging the scans; obtaining seven representative measurements for each grouping, the seven representative measurements including forefoot width, rearfoot width, arch height, arch length, heel-to-head of first metatarsal phalangeal joint, heel-to-head of fifth metatarsal phalangeal joint, and foot length” that are recited in the independent claim 8 of USPAT10653204. Omission of an element and its function in a combination is an obvious expedient if the 

Allowable Subject Matter
Claims 1, 5 and 8 would be allowable the double patenting rejection, set forth in this Office action, is overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117